Citation Nr: 1108405	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In an April 2003 rating decision, the RO, inter alia, denied service connection for posttraumatic stress disorder (PTSD) and denied entitlement to a TDIU rating.  In a July 2005 rating decision, the RO continued a 20 percent disability rating for the Veteran's diabetes mellitus, type 2.  

In September 2009, the Board granted service connection for PTSD.  As this is considered a full grant of the benefit on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In addition, the Board remanded the issues of a disability rating in excess of 20 percent for diabetes mellitus, type 2, and a TDIU rating.  As the required development has been completed, the case is again before the Board for further appellate review.

The Veteran, through his representative in the January 2011 Informal Hearing Presentation, has contended that there is evidence that his erectile dysfunction was at least in part caused by his diabetic neuropathy, and that this is an inferred claim, raised by the record.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected diabetes mellitus, type 2, requires insulin and a restricted diet.  It does not require regulation of activity.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the appellant in May 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records, and lay statements have been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, this case was remanded in September 2009, instructing the RO to make another attempt to obtain the Veteran's Social Security Administration records, and to obtain any current medical records showing treatment of his service-connected diabetes mellitus, type 2.  The Board notes that, although disability determinations by the Social Security Administration are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In fact, as to TDIU, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that a Social Security Administration determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  In this case, the RO made yet another effort to obtain the Veteran's Social Security Administration records, and received the reply from the Social Security Administration that, after exhaustive and comprehensive searches, they were not able to locate the medical records, and that further efforts would be futile.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  As such, the Board finds that an additional remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The Board notes that, upon remand, the RO obtained current VA medical records showing treatment for the Veteran's service-connected diabetes mellitus, type 2.  As such, the Board finds that the VA opinion complies with the Board's September 2009 remand instructions.  Stegall.

Significantly, neither the appellant nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claim, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran contends that his service-connected diabetes mellitus, type 2, is more severe than is reflected by his current 20 percent disability rating.  The Veteran's diabetes mellitus is rated under Diagnostic Code 7913, which provides that a 20 percent disability rating is warranted when the Veteran has diabetes mellitus which requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted when the Veteran's diabetes mellitus requires insulin, restricted diet and regulation of activities.  A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Regulation of activities is defined by this Diagnostic Code as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A May 2005 VA diabetes mellitus examination shows that the Veteran was on a low carbohydrate, limited refined sugar diet.  He indicated that he was not on any restricted activities due to the diabetes to prevent hypoglycemic reactions.  He had been placed on insulin two months prior to the examination.  The diagnosis was type 2 diabetes with poor glycemic control as indicated by his progression from oral medication to insulin.  The Veteran was advised to adhere to his restricted diet and to try to exercise as much as tolerated to try to improve his glycemic control.  

A January 2006 VA medical record shows that the Veteran was instructed on the importance of diet and exercise for control of blood glucose levels.  A February 2006 VA medical record shows that the Veteran was not compliant with his dietary guidance.  December 2006 and January 2007 VA medical records show that the Veteran was counseled on maintaining a diet low in sugar and carbohydrates.

An April 2008 VA medical examination shows that the Veteran's activities were not restricted to prevent hypoglycemia; rather his activities were limited due to drowsiness from medication to treat his depression.  In addition, the examiner noted that the Veteran was on a restricted diet and was taking insulin injections.

A May 2009 VA examination report shows that the Veteran's activities were not restricted to prevent hypoglycemia.  He was on a special diet and was taking insulin to treat his diabetes mellitus, type 2.  

VA medical records show ongoing treatment for the Veteran's diabetes mellitus, type 2, including that he was on a restricted diet, required insulin, and that he was encouraged to exercise.  In fact, an August 2010 VA medical record reflects that the Veteran was educated on the importance of exercise and that the examiner suggested that he work toward thirty minutes six times per week.

Based upon the evidence of record, the Board finds that the Veteran does not meet the criteria for a 40 percent disability rating.  The Board notes that the Veteran's diabetes mellitus requires insulin and that he is on a restricted diet due to his diabetes mellitus.  The Veteran's claim, then, is based upon whether his activities are regulated due to his diabetes mellitus.  As noted above, in Camacho, the Court held that, for purposes of Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  Competent medical evidence is defined as evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  There is no competent medical evidence that the Veteran's activities have been restricted.  On the contrary, the medical evidence of record reflects that the Veteran has been repeatedly instructed to begin an exercise regimen in order to deal with his diabetes and weight.  As such, the Board finds that there is no medical evidence showing that his activities are regulated due to his diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 20 percent disability rating for his service-connected diabetes mellitus.  Hart, supra.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for his diabetes mellitus, the 'benefit-of-the-doubt' rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 20 percent for diabetes mellitus, type 2, is denied.


REMAND

In its September 2009 remand, the Board instructed the RO to readjudicate the Veteran's claim for a TDIU rating, based upon the disability ratings assigned following the Board's grant of entitlement to service connection for PTSD.  A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).

Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The Veteran is service-connected for PTSD at a 30 percent disability rating, for diabetes mellitus, type 2, at a 20 percent disability rating and for residuals, scar of the right middle finger at a noncompenable disability rating, for a combined disability rating of 40 percent.  Based upon these ratings, the Veteran does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Concerning this, there is some competent evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, such that a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  

While a report from an April 2008 VA examination performed to assess the Veteran's unemployability reflected that the Veteran was not rendered unemployable as a result of his physical disabilities, a contemporaneous PTSD examination report reflects the examiner's opinion that his service-connected PTSD has rendered him unable to work.  The April 2008 VA psychiatric examiner found that the Veteran had total occupational and social impairment due to his PTSD signs and symptoms.  In addition, the Veteran is in receipt of Social Security Administration disability compensation based, in part, on his PTSD and diabetes mellitus, type 2.  The Board is not bound by the findings of disability and/or unemployability made by other Federal agencies, including the Social Security Administration.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, his claim in front of the Social Security Administration provides information regarding the effects his service-connected disabilities have on his employability.  In light of this evidence, an extra-schedular evaluation under 38 C.F.R. § 4.16(b) should be considered.

The Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra- schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

In conclusion, the Board refers the Veteran's TDIU claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Submit the TDIU claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.

2.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


